TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                           JUDGMENT RENDERED JUNE 5, 2019



                                       NO. 03-17-00776-CV


  Janice Su Allen, Individually and as Trustee of the Eagle Pass Living Trust, Appellant

                                                  v.

                                      James Irwin, Appellee




         APPEAL FROM THE 261ST DISTRICT COURT OF TRAVIS COUNTY
               BEFORE JUSTICES BAKER, TRIANA, AND SMITH
                  AFFIRMED -- OPINION BY JUSTICE BAKER




This is an appeal from the judgment signed by the trial court on October 19, 2017. Having

reviewed the record and the parties’ arguments, the Court holds that there was no reversible error

in the judgment. Therefore, the Court affirms the trial court’s judgment. Appellant shall pay all

costs relating to this appeal, both in this Court and in the court below.